DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 
Notice to Applicant
Claims 1-7 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 10/5/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pivoting engagement or hinge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0042116 by Lindskov in view of US Patent Application Number 2007/0119378 by Fick.

Regarding claim 1, Lindskov discloses an automatic pet feeder comprising:
A base including a bowl (feeding bowl 3) with a plurality of compartments (food compartments 77);
A cover having a top (second lid part 5) and a sidewall depending from the top to cover the bowl (first lid part 4);
The sidewall having a bottom edge (59), and being provided with at least one closure mechanism (first engagement means 58);
The base having at least one latch that co-operates with the at least one closure mechanism of the sidewall, preventing removal of the cover (second engagement means 57);
A latch mechanism preventing removal of the cover (column 6, lines 22-25 disclose “Those skilled in the art will appreciate that many kinds of latch mechanisms that are resistant to opening by pets may be used to reversibly secure the top cover to the lower housing”).
Lindskov does not disclose the closure mechanism comprising at least one through aperture above the bottom edge of the sidewall, the latch having a lower lip that catches against a lower edge of the at least one through aperture when the cover is in a first position, the top of the cover being depressible to a second position in which the lower edge of the at least one through aperture in the sidewall is lowered, so that the lower lip of the at least one latch is clear of the lower edge of the at least one through aperture, and the at least one latch being capable of being pressed inwardly of the through aperture when the cover is in the second position, whereby the cover can be removed from the base by first depressing the top of the cover and then pressing the at least one latch inwardly of the sidewall.  However, this limitation is taught by Fick.  Fick discloses a pet food storage unit and feeder with a cover 68.  The sidewall of the cover 68 has a lower edge formed by the bottom edges of latches 72 and margin 74, and a through aperture within latch 72 that cooperates with a latch 44 on the base.  The lower lip of clip 44 catches against a lower edge of the aperture within latch 72 when the cover is in a first position, preventing removal of the cover (see Figures 8 and 9).  Paragraph 60 discloses “The structural components of the devices 30 and 96 are preferably fabricated from 

Regarding claim 2 (dependent on claim 1), Fick further teaches the at least one latch including a curved upper surface, such that when the removed cover is placed over the base, the bottom edge of the cover bears against the curved surface and causes the latch to move inwardly to allow the cover to be fitted to the base until the at least one latch springs out through the at least one through aperture to lock the cover (see clip 44 in Figure 9).  

Regarding claim 3 (dependent on claim 1), Lindskov as modified by Fick further teaches the cover including two apertures, and the base includes two latches.  Fick discloses 2 clips 44 and 2 latches 72.  

Regarding claim 4 (dependent on claim 3), Fick further teaches the two apertures are situated on opposite sides of the pet feeder, and the two latches are situated on opposite 

Regarding claim 6 (dependent on claim 1), Lindskov does not disclose the cover including one or more depressions to guide the user as to where to apply force in pressing the cover downwards.  However, the examiner takes official notice that the use of visual indicators to mark where to apply force is well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Lindskov to have depressions in order to guide the user in actuating the latch mechanism. Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Claim 5 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0042116 by Lindskov in view of US Patent Application Number 2007/0119378 by Fick, in further view of US Patent Number 8,800,488 to Stone.

Regarding claim 5 (dependent on claim 1), Lindskov does not disclose the base and the cover including a pivoting engagement or a hinge.  However, this limitation is taught by Stone.  Stone discloses an automated feeder, and column 3, lines 38-39 disclose “The top cover may be hingeably attached to the lower housing”.  It would be obvious to a person having ordinary skill in the art to modify Lindskov using the teachings from Stone as an .  

Claim 7 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0042116 by Lindskov in view of US Patent Application Number 2007/0119378 by Fick, in further view of US patent Number 7,650,855 to Krishnamurthy.

Regarding claim 7 (dependent on claim 1), Lindskov does not disclose the base including an interface through which operation of the automatic feeder may be programmed, and wherein the cover prevents access to the interface when fitted to the base.  However, this limitation is taught by Krishnamurthy.  Krishnamurthy discloses an automatic pet feeder  having an interface through which operation of the automatic feeder may be programmed (time control module 2) and a cover that prevents access to the interface when fitted to the base (formed of feeder bowl cover 5, pin 6, and handle 7, see Figures 1-3).  It would be obvious to a person having ordinary skill in the art to modify Lindskov using the teachings from Krishnamurthy in order to allow a user to change the settings for the feeder when the remote is not available but still prevent a pet from being able to access the controls.

Response to Arguments
Applicant’s arguments filed 10/5/2021 have been fully considered but were not persuasive.
Applicant’s arguments regarding Stone are moot in view of the current grounds of rejection.
Regarding the argument that there is no suggestion to push down on the lid of Frick to release the protrusion to be pushed inwardly to release the latch, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  There is also no explicit suggestion that the end of extension 72 is snapped upwardly over the protrusion 44, but the discussion centers on whether the prior art structure is capable of performing the intended use.  Since the applicant’s hand drawn section side view of the join omits parts of the mechanism, an enlarged and annotated screenshot is provided below.  

    PNG
    media_image1.png
    376
    318
    media_image1.png
    Greyscale

As seen in the screenshot, the lower part of clip 44 (annotated B) has a slope in order to maintain the lower part of latch 72 in place when locked by an interference fit.  In order to overcome an 
Regarding the argument that the sidewall does not have apertures through it, since the latches 72 are integral with cover 68, they are part of the sidewall and have apertures through them.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642